Order entered February 13, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00091-CV

                           BYRON CURTIS COOK, Appellant

                                            V.

                             RONALD SIMMONS, Appellee

                    On Appeal from the 417th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 417-02850-2018

                                        ORDER
       Before the Court is appellant’s February 12, 2019 unopposed motion for extension of

time to file brief. We GRANT the extension and ORDER the brief be filed no later than March

6, 2019.


                                                   /s/   ERIN A. NOWELL
                                                         JUSTICE